Citation Nr: 0818738	
Decision Date: 06/06/08    Archive Date: 06/18/08	

DOCKET NO.  05-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from October 1964 to 
October 1967.  The veteran served overseas in both Vietnam 
and Germany, but there is no documented combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The case is now ready for appellate 
review.

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Bilateral hearing loss for VA purposes was first shown 
some 37 years after the veteran was separated from service, 
and a preponderance of the competent evidence on file is 
against a finding that this hearing loss is attributable to 
any incident, injury, or disease of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137i, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in February 2004, 
prior to the issuance of the rating decision now on appeal 
from July 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected for 
review and the veteran was provided a VA audiometric 
examination with a review of the claims folder and a request 
for opinions consistent with VCAA at Section 5103A(d).  Other 
than written argument, the veteran submitted no evidence in 
his behalf, and he wrote that he had no private medical 
records to submit.  Accordingly, all known available evidence 
has been collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for a disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that thresholds above 20 decibels indicate at 
least some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in February 2004, at 
age 57, some 37 years after he was separated from service.  
In that claim, the veteran alleged that hearing loss 
disability began in 1965, but notably the veteran did not 
list that he had ever received any treatment or evaluation 
for hearing loss at any time.

The veteran was examined for his hearing at both enlistment 
and separation and neither of these audiometric examinations 
met the requirements for recognition of hearing loss 
disability at 38 C.F.R. § 3.385.  

On the enlistment audiological evaluation in October 1964, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NR
-10 (-5)
LEFT
10 (25)
0 (10)
20 (30)
NR
  10 
(15)

On the separation audiological evaluation in July 1967, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
NR
30 (35)
LEFT
5 (20)
5 (15)
20 (30)
NR
20 (25)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI). In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented above by 
the figures in parentheses).

It is noted, as was often the case during the era, that 
audiometric testing at 3,000 Hertz was not conducted, nor was 
speech recognition testing conducted.  It is also noted that 
there was some variability between the tests completed at 
enlistment in 1964 and at separation in 1967.  Decibel 
thresholds increased for both ears at 4,000 Hertz, the right 
ear at 2,000 Hertz, for the left ear at 1,000 Hertz, and 
hearing improved for the left ear at 500 Hertz.  The service 
medical records are entirely silent for any complaints, 
finding, treatment or diagnosis for hearing loss as well as 
any form of chronic ear infections or impairment at any time 
during military service.  It is also noteworthy that in the 
report of medical history completed by the veteran himself at 
the time of service separation, he specifically and 
affirmatively noted that he did not have any form of ear 
trouble, running ears, or hearing loss.  There is, following 
service separation in 1967, a complete absence of any 
competent medical evidence which shows or suggests that the 
veteran ever sought or required treatment or evaluation for 
hearing loss at any time up until present.  Indeed, the 
veteran submitted no competent audiometric evaluation or 
other evidence demonstrating hearing loss at the time he 
filed his claim 37 years after service in 2004.

The veteran was provided a VA audiometric examination in June 
2004.  The claims folder was made available to the VA 
examiner for review in conjunction with the examination.  
Audiometric testing revealed that the veteran clearly met the 
requirements for recognition of hearing loss disability for 
each ear in accordance with 38 C.F.R. § 3.385, based both 
upon puretone decibel thresholds, and upon speech 
discrimination scores.  The finding was that the veteran's 
hearing loss was most consistent with sensorineural 
impairment.  The VA examiner reviewed the evidence on file 
and concluded that although tinnitus, which had been 
complained of by the veteran ever since service separation 
was as likely as not related to service, that bilateral 
hearing loss was not likely related to service because 
hearing tested as essentially "normal hearing" at the time 
the veteran was separated from service.  The examiner noted 
that the veteran had a history of noise exposure during 
service working in equipment repair and around ships and 
winches, and also noted that the veteran had worked as a 
contractor in home improvement construction since separating 
from service.  

The Board finds that a clear preponderance of the evidence of 
record is against the veteran's claim for service connection 
for bilateral hearing loss.  The service medical records show 
some elevated findings pursuant to Hensley both on entrance 
and separation examinations.  However, hearing loss for VA 
purposes was not shown at any time during service.  No 
chronic ear disease or infection process was shown at any 
time during service.  Further, while it is not fatal to a 
veteran's claim for service connection if hearing loss on 
separation does not meet the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the record on appeal contains 
no competent medical evidence even suggesting a nexus between 
any of the findings in service and the veteran's current 
hearing loss, shown decades after such service on the basis 
either of service incurrence or aggravation.  The Board notes 
that there was certainly a degree of variance in the reported 
puretone decibel thresholds between enlistment in 1964 and 
separation in 1967, most notably for both ears at 4,000 
Hertz.  Other changes, both for the worse and better appear 
to be minimal.  Nonetheless, the only competent clinical 
opinion on file is that contained in the June 2004 VA 
audiometric examination, at which time the VA audiologist 
concluded that the veteran's current, significant hearing 
loss was unlikely related to service because hearing was 
still essentially normal at the time of service separation.  

The veteran submitted no competent medical evidence or 
opinion in his own support or contrary to the opinion in the 
VA audiometric examination.  In this regard, the Board would 
further note that although some puretone decibel thresholds 
did increase over the period of the veteran's military 
service from 1964 to 1967, he made no complaints of hearing 
loss at any time to health care providers, and more 
importantly, at the time he was separated from service and 
completed a medical history at the time of his separation 
examination, he affirmatively noted that he did not have any 
form of ear trouble or hearing loss.  To the extent that the 
veteran would now contend that he remembers having hearing 
loss during service, no examiner has related such to his 
current hearing loss.  While the veteran is competent, as a 
layman, to report that as to which he has personal knowledge, 
and he may sincerely believe that he has current hearing loss 
that is due to service, as a lay person, he is not competent 
to render a medical diagnosis or etiological opinion.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that 
a clear preponderance of the evidence on file is against a 
finding that current hearing loss disability is attributable 
to acoustic trauma during service in the 1960's.    


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


